DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment to the title has been accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control signal generator” in claims 6-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwell et al. (Pub. No. US 2008/0270678) in view of Park (Pub. No. US 2010/0229007).

Claim 1:
Cornwell et al. disclose a memory device comprising: 
a memory cell array including a plurality of memory cells [fig. 3 – Memory 310]; 
a data register connected to the memory cell array through a bit line and configured to store data sensed through the bit line [fig. 3; pars. 0030-0032 – “In response to a read request from memory controller 320, data from data portion 340 of memory 310 may be loaded into first buffer 360 (e.g., data register or page register).”]; and
a cache register configured to cache the data stored in the data register [fig. 3; pars. 0030-0032 – “The data in the first buffer 360 may be transmitted to second buffer 370 (e.g., cache, register, or cache register) which is coupled to memory controller 320.”];
However, Cornwell et al. do not specifically disclose: 
a controller configured to selectively perform a caching operation of storing the data, which is stored in the data register, in the cache register during a cache read period in response to a cache read command firstly received after receiving a normal read command from a memory controller [par. 0031 – Cornwell et al. disclose that data is loaded from a first buffer to a second buffer but do not specifically disclose a cache read command. (“In response to a read request from memory controller 320, data from data portion 340 of memory 310 may be loaded into first buffer 360 (e.g., data register or page register). The data in the first buffer 360 may be transmitted to second buffer 370 (e.g., cache, register, or cache register) which is coupled to memory controller 320.”)], 
In the same field of endeavor, Park discloses:
a controller configured to selectively perform a caching operation of storing the data, which is stored in the data register, in the cache register during a cache read period in response to a cache read command firstly received after receiving a normal read command from a memory controller [par. 0037 – A cache read command may be received.  The cache read command is sequentially received (i.e. firstly received) after the normal read command.  (“A cache read operation may be made by firstly providing a normal read command with an initial address to a memory device and then sequentially providing a cache read command without an address to the memory device.”)], 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cornwell et al. to include cache read commands, as taught by Park, in order to provide a means for caching sequential reads. 

Claim 2 (as applied to claim 1 above):
Cornwell et al. disclose:
wherein the controller controls the caching operation to be performed during the cache read period when the cache read command is not firstly received [par. 0031 – Data is loaded from a first buffer to a second buffer. (“In response to a read request from memory controller 320, data from data portion 340 of memory 310 may be loaded into first buffer 360 (e.g., data register or page register). The data in the first buffer 360 may be transmitted to second buffer 370 (e.g., cache, register, or cache register) which is coupled to memory controller 320.”)].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwell et al. (Pub. No. US 2008/0270678) in view of Park (Pub. No. US 2010/0229007) as applied to claim 1 above, and further in view of Bert et al. (Pub. No. US 2014/0223071).

Claims 3 (as applied to claim 1 above):
Cornwell et al. and Park disclose all the limitations above but do not specifically disclose:
wherein the controller is further configured to determine whether the data stored in the data register is stored in the cache register during the cache read period and determine whether to skip the caching operation according to the determination.
In the same field of endeavor, Bert et al. disclose:
wherein the controller is further configured to determine whether the data stored in the data register is stored in the cache register during the cache read period and determine whether to skip the caching operation according to the determination [par. 0040 – “In the case of a read command that has been pushed into the NVM device 90, the memory controller 70 will typically determine whether the data is stored in the cache of the NVM device 90. If the memory controller 70 determines that the data is stored in cache (i.e., a cache hit), it reads the data from cache and transfers it to the host system 30. If the memory controller 70 determines that the data is not stored in cache (i.e., a cache miss), it reads the data from the PDs 120a of the SSD(s) 120 and transfers the data to the host system 30.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cornwell et al. and Park to include caching, as taught by Bert et al., as it is a typical function of a cache that improves performance by not caching data that is already present in the cache.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwell et al. (Pub. No. US 2008/0270678) in view of Park (Pub. No. US 2010/0229007) as applied to claim 1 above, and further in view of Bruce et al. (U.S. Patent No. 5,956,743).

Claim 4 (as applied to claim 2 above):
Cornwell et al. and Park disclose all the limitations above but do not specifically disclose:
wherein the controller is further configured to output a ready-busy signal indicating a busy state of the memory device to the memory controller during the cache read period.
In the same field of endeavor, Bruce et al. disclose:
wherein the controller is further configured to output a ready-busy signal indicating a busy state of the memory device to the memory controller during the cache read period [column 8, lines 57-64 – A busy signal is activated during the read operation. (“Flash-memory chip 20 activates its BUSY signal at the beginning of the read as data is being read from the internal EEPROM array to an internal register. Once the data is ready to be read from flash-memory chip 20, it de-activates BUSY, which is passed through flash-buffer chip 14 to DMA controller 12 preferably using time-division multiplexing as described in the co-pending application.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cornwell et al. and Park to include busy signals, as taught by Bruce et al., in order to all the memory to communicate its busy status.

Claim 5 (as applied to claim 4 above):
Bruce et al. disclose, 
wherein the controller outputs the ready-busy signal indicating the busy state to the memory controller during a period shorter than the cache read period when the cache read command is firstly received [column 8, lines 57-64 – A busy signal is activated at the start of the read operation and deactivated prior to the completion of the read operation. (“Flash-memory chip 20 activates its BUSY signal at the beginning of the read as data is being read from the internal EEPROM array to an internal register. Once the data is ready to be read from flash-memory chip 20, it de-activates BUSY, which is passed through flash-buffer chip 14 to DMA controller 12 preferably using time-division multiplexing as described in the co-pending application.”)].

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No. US 2010/0229007) in view of Cornwell et al. (Pub. No. US 2008/0270678).

Claim 13:
Park discloses a method of operating a memory device, the method comprising: 
receiving a cache read command from a memory controller [par. 0037 – A cache read command may be received. (“A cache read operation may be made by firstly providing a normal read command with an initial address to a memory device and then sequentially providing a cache read command without an address to the memory device.”)];
However, Park does not specifically disclose:
selectively performing a caching operation of storing data, which is stored in a data register, in a cache register according to the determination, in response to the cache read command being a command firstly received after receiving a normal read command from the memory controller.
In the same field of endeavor, Cornwell et al. disclose:
selectively performing a caching operation of storing data, which is stored in a data register, in a cache register according to the determination, in response to the cache read command being a command firstly received after receiving a normal read command from the memory controller [par. 0031 – A cache read command is sequentially received (i.e. firstly received) after a normal read command. Data is loaded from a first buffer to a second buffer. (“In response to a read request from memory controller 320, data from data portion 340 of memory 310 may be loaded into first buffer 360 (e.g., data register or page register). The data in the first buffer 360 may be transmitted to second buffer 370 (e.g., cache, register, or cache register) which is coupled to memory controller 320.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park to include a first buffer and a second buffer, as taught by Cornwell et al., in order to improve performance by providing multiple levels of buffering.

Claim 14 (as applied to claim 13 above):
Cornwell et al. disclose,  
wherein the caching operation is performed when the cache read command is not the command firstly received [par. 0031 – Data is loaded from a first buffer to a second buffer. (“In response to a read request from memory controller 320, data from data portion 340 of memory 310 may be loaded into first buffer 360 (e.g., data register or page register). The data in the first buffer 360 may be transmitted to second buffer 370 (e.g., cache, register, or cache register) which is coupled to memory controller 320.”)].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No. US 2010/0229007) in view of Cornwell et al. (Pub. No. US 2008/0270678) as applied to claim 13 above, and further in view of Bruce et al. (U.S. Patent No. 5,956,743).

Claim 15 (as applied to claim 13 above):
Park and Cornwell et al. disclose all the limitations above but do not specifically disclose:
wherein the determining includes determining whether to skip the performing of the caching operation according to whether the data, which is stored in the data register, is stored in the cache register during a cache read period.
In the same field of endeavor, Bruce et al. disclose:
wherein the determining includes determining whether to skip the performing of the caching operation according to whether the data, which is stored in the data register, is stored in the cache register during a cache read period [par. 0040 – “In the case of a read command that has been pushed into the NVM device 90, the memory controller 70 will typically determine whether the data is stored in the cache of the NVM device 90. If the memory controller 70 determines that the data is stored in cache (i.e., a cache hit), it reads the data from cache and transfers it to the host system 30. If the memory controller 70 determines that the data is not stored in cache (i.e., a cache miss), it reads the data from the PDs 120a of the SSD(s) 120 and transfers the data to the host system 30.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Park and Cornwell et al. to include caching, as taught by Bert et al., as it is a typical function of a cache that improves performance by not caching data that is already present in the cache.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No. US 2010/0229007) in view of Cornwell et al. (Pub. No. US 2008/0270678) as applied to claim 13 above, and further in view of Bruce et al. (U.S. Patent No. 5,956,743).

Claim 16 (as applied to claim 13 above):
Park and Cornwell et al. disclose all the limitations above but do not specifically disclose, 
wherein the performing of the caching operation comprises outputting a ready-busy signal indicating a busy state of the memory device to the memory controller during a cache read period.
In the same field of endeavor, Bruce et al. disclose:
wherein the performing of the caching operation comprises outputting a ready-busy signal indicating a busy state of the memory device to the memory controller during a cache read period [column 8, lines 57-64 – A busy signal is activated during the read operation. (“Flash-memory chip 20 activates its BUSY signal at the beginning of the read as data is being read from the internal EEPROM array to an internal register. Once the data is ready to be read from flash-memory chip 20, it de-activates BUSY, which is passed through flash-buffer chip 14 to DMA controller 12 preferably using time-division multiplexing as described in the co-pending application.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Park and Cornwell et al. to include busy signals, as taught by Bruce et al., in order to all the memory to communicate its busy status.

Claim 17 (as applied to claim 16 above):
Bruce et al. disclose:
wherein the outputting includes outputting the ready-busy signal indicating the busy state to the memory controller during a period shorter than the cache read period when the cache read command is the command firstly received [column 8, lines 57-64 – A busy signal is activated at the start of the read operation and deactivated prior to the completion of the read operation. (“Flash-memory chip 20 activates its BUSY signal at the beginning of the read as data is being read from the internal EEPROM array to an internal register. Once the data is ready to be read from flash-memory chip 20, it de-activates BUSY, which is passed through flash-buffer chip 14 to DMA controller 12 preferably using time-division multiplexing as described in the co-pending application.”)].

Allowable Subject Matter
Claims 6-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.

Claim interpretation under 35 U.S.C. 112(f):
Claims 6-12 remain interpreted under 35 U.S.C. 112(f). The term “generator” is a generic placeholder does not provide sufficient structure for the claim element.

Claim rejection under 35 U.S.C. 103
Cornwell et al. disclose that a read operation may cause data to be read from memory to a first buffer and ultimately to a second buffer.  Park discloses that a cache read operation may be activated by first provided a normal read with an initial address and then sequentially providing a cache read command.  The combination provides that a caching operation may be selectively performed by first providing the normal read followed by the cache read (i.e. sequentially provided).  In response to these two commands, data will be retrieved from the memory, stored in the first buffer, and then stored in the second buffer.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing the caching operation only when the cache read command is the command that is firstly received after receiving the normal read command) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



20 May 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139